Opinion issued February 4, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-16-00024-CR
                              ———————————
                    IN RE GERALD A. GOODSON, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION

      Gerald A. Goodson has filed a petition for writ of habeas corpus, alleging he

is being illegally restrained by the Sheriff of Polk County, Texas.1

      We deny the petition.



                                  PER CURIAM


1
      The underlying case is State v. Goodson, cause number 24,060, pending in the 411th
      District Court of Polk County, Texas, the Hon. Kaycee Jones presiding.
Panel consists of Justices Jennings, Massengale, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                        2